Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on February 07th, 2021, which claims 1-20 are presented for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims, of which claim 1, 12 and 16 are in independent form.
Priority
4.	The instant application has PRO 62/971856 which filed on 02/07/2020.
				The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Claim 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite selecting, by at least one processor in response to first user input, a script file encoding a user input sequence from multiple script files in a computer memory; identifying, by the at least one processor, at least one test device configured for executing the executable application and communicating with the at least one processor; generating, by the at least one processor based on the script file, a sequence of commands for processing by the executable application; and outputting the sequence of commands for delivery to the at least one test device executing the executable application.
The limitation of selecting, by at least one processor in response to first user input, a script file encoding a user input sequence from multiple script files in a computer memory, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the limitation of identifying, by the at least one processor, at least one test device configured for executing the executable application and communicating with the at least one processor as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of generating, by the at least one processor based on the script file, a sequence of commands for processing by the executable application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Similarly, the limitation of outputting the sequence of commands for delivery to the at least one test device executing the executable application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a memory and a processor to selecting a script file, identifying a test device, generating a sequence of command and outputting the sequence of commands.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtain, generate, traverse and output) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
8.	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite an electronic testing device under the control of a first operating system; an electronic game play device under the control of a second operating system different from the first operating system; and an electronic bridge device configured to receive instructions from the electronic testing device and launch an automated test application on the electronic game play device.
The limitation of an electronic testing device under the control of a first operating system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the limitation of an electronic game play device under the control of a second operating system different from the first operating system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of electronic bridge device configured to receive instructions from the electronic testing device and launch an automated test application on the electronic game play device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a memory and a processor to recite an electronic testing device, to recite an electronic game play, and to recite an electronic bridge device receives instructions from the electronic testing device and launch an automated test application on the electronic game play device.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtain, generate, traverse and output) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.
These claims (1, 12 and 16) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and a processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims (1, 12 and 16) are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ryan et al. (US 9,189,378) and further in view of Gomez et al. (US 20210064516).
Claim 1 is rejected, Ryan teaches a computer-implemented method for automatically testing reaction of an executable application to user inputs, the method comprising (Ryan, abstract and summary): 
selecting, by at least one processor in response to first user input, a script file encoding a user input sequence from multiple script files in a computer memory(Ryan, US 9,189,378, column 6, line 8 to 30, testing commands are transmitted via the network 165 to various components within the management server 140. According to one aspect, the testing commands may comprise test scripts, screen capture requests, requests for object inventories, etc.  Fig. 2, and column 8, line 55 to column 9 line 25, the functional test module comprises a script client 223 containing and executing the test scripts to test the target application 255. In one embodiment, a test script comprises the method calls or subroutines interacting with objects, which have been predefined, that executes commands directed towards the target application 255. According to one aspect, the test script may utilize the MATS 101 may support autonomous app testing via a test script wherein the test script contains all sub-routines, commands, and instructions to functionally test the app.); 
identifying, by the at least one processor, at least one test device configured for executing the executable application and communicating with the at least one processor(Ryan, fig. 2, Managed Mobile Device 170, Target Application 255 and column 6, line 8 to 30, The information transmitted to the management server 140 is interpreted by the management server and routed via a USB hub 135 to the appropriate device(s) 170 for execution.); 
generating, by the at least one processor based on the script file, a sequence of commands for processing by the executable application(Ryan, fig. 2 and column 7, line 54 to column 8 line 3, the user interface displayed on the device viewer 220 can be utilized during manual testing or to create test scripts by visually identifying objects within the user interface in order to appropriately choose the targeted objects required for a particular test. According to one aspect, objects generally comprise a button object, a check box object, a device object, etc.); and 
outputting the sequence of commands for delivery to the at least one test device executing the executable application(Ryan, column 8, line 14 to line 27, In one embodiment, the automation host 235 communicates via the client library 227 to send various application testing commands to the device 170. According to one embodiment, the automation host 235 is a separate process that essentially maintains the current state of the target application 255 (i.e., the application being tested) on the device 170 and translates the client specific scripts into an agnostic language or objects recognizable by the functional test module 210. In another embodiment, the automation host 235 translates agnostic language or commands to platform language that can be understood by the various devices 170. As will be generally understood, objects generally comprises various representations of on-screen features, embedded user device features, and embedded user device functions.  Column 8, line 28 to line 41, In one aspect, the automation host 235 requests an object inventory from the device agent 150. In another aspect, the automation host 235 utilizes the "gateway API" embedded in the client library 227 to pass requests, commands (or method calls), and test script information to the hub module 125 commencing the path propagation of information to the managed mobile device 170. In one aspect, a method call is a testing command that may be executed on an object, such as activate, button press, click, double click, etc. In one aspect, the client library 227 in collaboration with the automation host 235 removes the layers of various platform specific object data to identify specific attributes common to various platforms and merges the objects to form a platform agnostic object.).  
The Office would like to use prior art Gomez to back up Ryan to further teach limitation
a script file (Gomez, paragraph [0041], The instructions may be in machine executable code in the instruction set of a CPU and may have been compiled based cripts in JAVASCRIPT, other scripting languages and other programming source text… the performance test instructions 132 also may represent one or more files or projects of source code that are digitally stored in a mass storage device such as non-volatile RAM or disk storage, in the client device 102 or a separate repository system, which when compiled or interpreted cause generating executable instructions which when executed cause the performance management system to perform the functions or operations that are described herein with reference to those modules.  Paragraph [0050], In an embodiment, client device 102 is caused to visit a user selected performance test system web site for user performance test script entry, user log file selection, performance test metric access, user performance test control selection, performance test result viewing, and other web related functions.  Paragraph [0056], One technique to transmit data is for client device 102 to upload a file containing test and program data to server systems 110-1, 110-N.  Gomez, paragraph [0104], FIG. 4E shows an example display of an XCTest console with a hyperlink 410 to the performance test of the example of FIG. 4A, FIG. 4B, FIG. 4C, FIG. 4D, FIG. 4E, FIG. 4F, as noted by log file identifier at 410.).  Paragraph [0118], user interface instructions to render or interpret commands for a graphical user interface (GUI), command-line interface or text user interface.  )
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention Gomez into Ryan's to allow fast response for interactive user applications by rapidly performing context switches to provide the appearance of concurrent execution of multiple processes simultaneously. The test measurement results are processed to analyze application performance behavior for improving application program performance test features to achieve greater user experience as suggested by Gomez (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Ryan and Gomez teach the method of claim 1, further comprising instructing a server interposed between the at least one test device and the at least one processor to launch an agent application on the at least one test device, and establishing a connection between the at least one processor and the agent application operating on the at least one test device for outputting the sequence of commands(Ryan, fig. 1, Management Server 140, Hub 135, Devices – 170 and Device Agent 150.  Fig. 2 and column 9, line 20 to 51, In one aspect, the trust add-in 215 can operatively communicate with the device agent 150 embedded on the mobile device 170 to direct commands and send requests (e.g., request a screen capture, request input events, request descriptions of all of the objects in the application, etc.). As will be generally understood, an event typically comprises an operation or occurrence on a mobile device 170. This event may be in response to a method call embedded in a test script, an executed command, or some like action on the device 170. In one aspect, the trust add-in 215 defines various aspects associated with objects such as properties, subroutines, etc… According to another aspect, the trust add-in 215 uses the object inventory as a reference for generating events and for validating application state at various checkpoints within the script client 223.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Ryan and Gomez teach the method of claim 1, wherein the selecting further comprises presenting a list of the multiple script files in a user interface and receiving a user selection from the list indicating the script file(Gomez, paragraph [0041], The instructions may be in machine executable code in the instruction set of a CPU and may have been compiled based upon source code written in JAVA, C, C++, OBJECTIVE-C, or any other human-readable programming language or environment, alone or in combination with scripts in JAVASCRIPT, other scripting languages and other programming source text. The terms "pages" or "memory location" are intended to refer broadly to any region within main memory and the specific terminology used in a system may vary depending on the memory architecture or processor architecture. In another embodiment, the performance test instructions 132 also may represent one or more files or projects of source code that are digitally stored in a mass storage device such as non-volatile RAM or disk storage, in the client device 102 or a separate repository system, which when compiled or interpreted cause generating executable instructions which when executed cause the performance management system to perform the functions or operations that are described herein with reference to those modules.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Ryan and Gomez teach the method of claim 1, wherein the selecting further comprises presenting a list of test devices satisfying one or more criteria in a user interface and receiving a user selection from the list indicating the at least one test device(Ryan, column 14, line 62 to column 15 line 9, FIG. 5A illustrates an exemplary screenshot 501 of a device list according to one embodiment of the MATS 101. As previously described, the MATS 101 provides a list 505 of all devices 170 connected to the management server 140. According to one aspect, the MATS 101 comprises a device detection mechanism that enables the system to auto-detect and display a device 170 when it is connected to the system. Further, the device list enables selection of a device 170 for retaining and testing of a mobile application. For example, a user 105 can select a connect button 510 to select the desired device(s) 170 to retain. According to other aspects in connection with the FIG. 5A embodiment, the device list displays the device name, the model of the device, the operating system of the device, and the availability of the device 170.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Ryan and Gomez teach the method of claim 1, further comprising, by the at least one processor, performing multiple instances of the method in parallel(Gomez, paragraph [0098], performance testing may be performed by executing multiple tests in parallel, on multiple test devices, or a combination thereof.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Ryan and Gomez teach the method of claim 1, further comprising receiving an indication from the at least one test device indicating a status of the executable application after executing the sequence of commands, and outputting the indication(Gomez, paragraph [0100-0101], In FIG. 4B, the system displays a log file identifier pattern at 402 along with other test results output and test parameters and test status. The log file identifier 
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Ryan and Gomez teach the method of claim 1, wherein the executable application includes a test module comprising a communication layer that handles communication with the at least one processor, and a game layer that processes the sequence of commands(Ryan, fig. 2, Managed Mobile Device 170, Target application 255, device agent 150 and column 12, line 6 to line 20, In one embodiment, the device agent 150 places events into the managed mobile device 170 platform dispatch queue to be processed by the target application 255 as received from the user client 205. In one aspect, the device agent 150 is responsible for platform specific requirements. According to one aspect, the device agent 150 may directly invoke a state change and other method calls on objects as directed by the user client 205. In one aspect, the device agent handles platform specific aspects of an object method invocation, such as instantiating appropriate arguments and knowledge of the correct series of operations to produce the effect described by the abstract method call as requested by the user client 205. In yet another aspect, the device agent 150 talks to both native apps and a provided web browser extending the cross-platform notion to iOS, Android, and web content.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 7, Ryan and Gomez teach the method of claim 7, wherein the communication module of the executable application listens for incoming TCP connection requests generated by the at least one processor(Gomez, paragraph [0118 and 0130], data protocol instructions or stacks to implement TCP/IP, HTTP or other communication protocols.  Ryan, column 5, line 15 to line 45, Additionally, the gateway module 130 performs a transition of Ethernet (TCP/IP) to USB protocol enabling a creation of a data tunnel.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1, Ryan and Gomez teach the method of claim 1, wherein the generating further comprises transcoding the user input sequence from a scripting language to a command language(Ryan, column 8, line 14 to line 41, the automation host 235 communicates via the client library 227 to send various application testing commands to the device 170. According to one embodiment, the automation host 235 is a separate process that essentially maintains the current state of the target application 255 (i.e., the application being tested) on the device 170 and translates the client specific scripts into an agnostic language or objects recognizable by the functional test module 210. In another embodiment, the automation host 235 translates agnostic language or commands to platform language that can be understood by the various devices 170. As will be generally understood, objects generally comprises various representations of on-screen features, embedded user device features, and embedded user device functions.  Gomez, paragraph [0041], The instructions may be in machine executable code in the instruction set of a CPU and may have been compiled based upon source code written in JAVA, C, C++, OBJECTIVE-C, or any other human-the performance test instructions 132 also may represent one or more files or projects of source code that are digitally stored in a mass storage device such as non-volatile RAM or disk storage, in the client device 102 or a separate repository system, which when compiled or interpreted cause generating executable instructions which when executed cause the performance management system to perform the functions or operations that are described herein with reference to those modules.).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 9, Ryan and Gomez teach the method of claim 9, wherein the scripting language comprises Python and the command language comprises JSON-RPC(Gomez, paragraph [0104], FIG. 4E shows an example display of an XCTest console with a hyperlink 410 to the performance test of the example of FIG. 4A, FIG. 4B, FIG. 4C, FIG. 4D, FIG. 4E, FIG. 4F, as noted by log file identifier at 410.).  Paragraph [0118], user interface instructions to render or interpret commands for a graphical user interface (GUI), command-line interface or text user interface.  Gomez, paragraph [0041], The instructions may be in machine executable code in the instruction set of a CPU and may have been compiled based upon source code written in JAVA, C, C++, OBJECTIVE-C, or any other human-readable programming language or environment, alone or in combination with scripts in the performance test instructions 132 also may represent one or more files or projects of source code that are digitally stored in a mass storage device such as non-volatile RAM or disk storage, in the client device 102 or a separate repository system, which when compiled or interpreted cause generating executable instructions which when executed cause the performance management system to perform the functions or operations that are described herein with reference to those modules.).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 1, Ryan and Gomez teach the method of claim 1, wherein the outputting further comprises opening a TCP session with the test device(Gomez, paragraph [0118 and 0130], data protocol instructions or stacks to implement TCP/IP, HTTP or other communication protocols.  Ryan, column 5, line 15 to 45, Additionally, the gateway module 130 performs a transition of Ethernet (TCP/IP) to USB protocol enabling a creation of a data tunnel.).  
As per claim 12, this is the apparatus claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the apparatus claim to method claim 2. Therefore, it is rejected for the same reasons as above.
Claim 14 is rejected for the reasons set forth hereinabove for claim 12, Ryan and Gomez teach the apparatus of claim 12, wherein the memory holds further instructions for communicating with a communication layer of a test module of the executable application, wherein the communication layer handles communication and a game layer of the test module processes the sequence of commands(Ryan, fig. 2, Managed Mobile Device 170, Target application 255, device agent 150 and column 12, line 6 to line 20, In one embodiment, the device agent 150 places events into the managed mobile device 170 platform dispatch queue to be processed by the target application 255 as received from the user client 205. In one aspect, the device agent 150 is responsible for platform specific requirements. According to one aspect, the device agent 150 may directly invoke a state change and other method calls on objects as directed by the user client 205. In one aspect, the device agent handles platform specific aspects of an object method invocation, such as instantiating appropriate arguments and knowledge of the correct series of operations to produce the effect described by the abstract method call as requested by the user client 205. In yet another aspect, the device agent 150 talks to both native apps and a provided web browser extending the cross-platform notion to iOS, Android, and web content.).  
As per claim 15, this is the apparatus claim to method claim 9. Therefore, it is rejected for the same reasons as above.
Claim 16 is rejected, Ryan teaches a system for automatically testing a video game by simulating various inputs provided by a user during game play, the system comprising (Ryan, abstract and summary):
 an electronic testing device under the control of a first operating system(Ryan, fig. 1, user 105, management server 140 and WEB (UI) module 120 and column 4 line, 59 to column 5, line 14, shown in FIG. 1, the MATS comprises a web (UI) module 120 for providing a mechanism for the MATS 101 to interface with a user 105 and a plurality of devices 170.Ryan, fig. 2, User Client 205, device viewer 220.  Ryan, column 6, line 8 to 30, testing commands are transmitted via the network 165 to various components within the management server 140. According to one aspect, the testing commands may comprise test scripts, screen capture requests, requests for object inventories, etc.  Fig. 2, and column, line, the functional test module comprises a script client 223 containing and executing the test scripts to test the target application 255. In one embodiment, a test script comprises the method calls or subroutines interacting with objects, which have been predefined, that executes commands directed towards the target application 255. According to one aspect, the test script may utilize the visually identified objects within the target application 255 and may correlate inventory objects with visual objects utilizing the object repository 225, object spy 230 (both components will be discussed in detail below), and the trust add-in 215. In another aspect, the functional test module 210 supports automated interaction. For example, the MATS 101 may support autonomous app testing via a test script wherein the test script contains all sub-routines, commands, and instructions to functionally test the app.);
 an electronic game play device under the control of a second operating system different from the first operating system(Ryan, Managed Mobile Device 170, Target Application 255.  Ryan, column 6, line 8 to 30, The information transmitted to the management server 140 is interpreted by the management server and routed via a USB hub 135 to the appropriate device(s) 170 for execution.); and
an electronic bridge device configured to receive instructions from the electronic testing device and launch an automated test application on the electronic game play device(Ryan, Fig. 2, Hub Module 125 and  column 8, line 14 to line 27, In one embodiment, the automation host 235 communicates via the client library 227 to send various application testing commands to the device 170. According to one embodiment, the automation host 235 is a separate process that essentially maintains the current state of the target application 255 (i.e., the application being tested) on the device 170 and translates the client specific scripts into an agnostic language or objects recognizable by the functional test module 210. In another embodiment, the automation host 235 translates agnostic language or commands to platform language that can be understood by the various devices 170. As will be generally understood, objects generally comprises various representations of on-screen features, embedded user device features, and embedded user device functions.  Column 8, line 28 to line 41,  In one aspect, the automation host 235 requests an object inventory from the device agent 150. In another aspect, the automation host 235 utilizes the "gateway API" embedded in the client library 227 to pass requests, commands (or method calls), and test script information to the hub module 125 commencing the path propagation of information to the managed mobile device 170. In one aspect, a method call is a testing command that may be executed on an object, such as activate, button press, click, double click, etc. In one aspect, the client library 227 in collaboration with the automation host 235 removes the layers of various platform specific object data to identify specific attributes common to various platforms and merges the objects to form a platform agnostic object.).  
The Office would like to use prior art Gomez to back up Ryan to further teach limitation
a script file (Gomez, paragraph [0041], The instructions may be in machine executable code in the instruction set of a CPU and may have been compiled based upon source code written in JAVA, C, C++, OBJECTIVE-C, or any other human-readable programming language or environment, alone or in combination with scripts in JAVASCRIPT, other scripting languages and other programming source text… the performance test instructions 132 also may represent one or more files or projects of source code that are digitally stored in a mass storage device such as non-volatile RAM or disk storage, in the client device 102 or a separate repository system, which when compiled or interpreted cause generating executable instructions which when executed cause the performance management system to perform the functions or operations that are described herein with reference to those modules.  Paragraph [0050], In an embodiment, client device 102 is caused to visit a user selected performance test system web site for user performance test script entry, user log file selection, performance test metric access, user performance test control selection, performance test result viewing, and other web related functions.  Paragraph [0056], One technique to transmit data is for client device 102 to upload a file containing test and program data to server systems 110-1, 110-N.  Gomez, paragraph [0104], FIG. 4E shows an example display of an XCTest console with a hyperlink 410 to the performance test of the example of FIG. 4A, FIG. 4B, FIG. 4C, FIG. 4D, FIG. 4E, FIG. 4F, as noted by log file identifier at 410.).  Paragraph [0118], user interface instructions 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Gomez into Ryan's to allow fast response for interactive user applications by rapidly performing context switches to provide the appearance of concurrent execution of multiple processes simultaneously. The test measurement results are processed to analyze application performance behavior for improving application program performance test features to achieve greater user experience as suggested by Gomez (See abstract and summary).
Claim 17 is rejected for the reasons set forth hereinabove for claim 16, Ryan and Gomez teach the system of claim 16, wherein the electronic bridge device comprises a server interposed between the electronic testing device and the electronic game play device(Ryan, fig. 1, Management Server 140, Hub 135, Devices – 170 and Device Agent 150.  Fig. 2 and column 9, line 20 to 51, In one aspect, the trust add-in 215 can operatively communicate with the device agent 150 embedded on the mobile device 170 to direct commands and send requests (e.g., request a screen capture, request input events, request descriptions of all of the objects in the application, etc.). As will be generally understood, an event typically comprises an operation or occurrence on a mobile device 170. This event may be in response to a method call embedded in a test script, an executed command, or some like action on the device 170. In one aspect, the trust add-in 215 defines various aspects associated with objects such as properties, subroutines, etc… According to another aspect, the trust add-in 215 uses the object inventory as a reference for generating events and for validating application state at various checkpoints within the script client 223.  Column 8, line 28 to line 41,  In one aspect, the automation host 235 requests an object inventory from the device agent 150. In another aspect, the automation host 235 utilizes the "gateway API" embedded in the client library 227 to pass requests, commands (or method calls), and test script information to the hub module 125 commencing the path propagation of information to the managed mobile device 170. In one aspect, a method call is a testing command that may be executed on an object, such as activate, button press, click, double click, etc. In one aspect, the client library 227 in collaboration with the automation host 235 removes the layers of various platform specific object data to identify specific attributes common to various platforms and merges the objects to form a platform agnostic object.).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 16, Ryan and Gomez teach the system of claim 16, wherein the electronic testing device instructs the electronic bridge device to launch the automated test application on the electronic game play device(Ryan, fig. 1, Management Server 140, Hub 135, Devices – 170 and Device Agent 150.  Fig. 2 and column 9, line 20 to 51, In one aspect, the trust add-in 215 can operatively communicate with the device agent 150 embedded on the mobile device 170 to direct commands and send requests (e.g., request a screen capture, request input events, request descriptions of all of the objects in the application, etc.). As will be generally understood, an event typically comprises an operation or occurrence on a mobile device 170. This event may be in response to a method call embedded in a test script, an executed command, or some like action on the device 170. In one aspect, the trust add-in 215 defines various aspects associated with objects such as properties, subroutines, etc… According to another aspect, the trust add-in 215 uses the object inventory as a reference for generating events and for validating application state at various checkpoints within the script client 223.  Column 8, line 28 to line 41,  In one aspect, the automation host 235 requests an object inventory from the device agent 150. In another aspect, the automation host 235 utilizes the "gateway API" embedded in the client library 227 to pass requests, commands (or method calls), and test script information to the hub module 125 commencing the path propagation of information to the managed mobile device 170. In one aspect, a method call is a testing command that may be executed on an object, such as activate, button press, click, double click, etc. In one aspect, the client library 227 in collaboration with the automation host 235 removes the layers of various platform specific object data to identify specific attributes common to various platforms and merges the objects to form a platform agnostic object.).  
  Claim 19 is rejected for the reasons set forth hereinabove for claim 18, Ryan and Gomez teach the system of claim 18, wherein the electronic bridge device establishes a connection between the electronic testing device and the automated test application operating on the electronic game play device for outputting a sequence of commands(Ryan, fig. 1, Management Server 140, Hub 135, Devices – 170 and Device Agent 150.  Fig. 2 and column 9, line 20 to 51, In one aspect, the trust add-in 215 can operatively communicate with the device agent 150 embedded on the mobile device 170 to direct commands and send requests (e.g., request a screen capture, request input events, request descriptions of all of the objects in the application, etc.). As will be generally understood, an event typically comprises an operation or occurrence on a mobile device 170. This event may be in response to a method call embedded in a test script, an executed command, or some like action on the device 170. In one aspect, the trust add-in 215 defines various aspects associated with objects such as properties, subroutines, etc… According to another aspect, the trust add-in 215 uses the object inventory as a reference for generating events and for validating application state at various checkpoints within the script client 223.  Column 8, line 28 to line 41,  In one aspect, the automation host 235 requests an object inventory from the device agent 150. In another aspect, the automation host 235 utilizes the "gateway API" embedded in the client library 227 to pass requests, commands (or method calls), and test script information to the hub module 125 commencing the path propagation of information to the managed mobile device 170. In one aspect, a method call is a testing command that may be executed on an object, such as activate, button press, click, double click, etc. In one aspect, the client library 227 in collaboration with the automation host 235 removes the layers of various platform specific object data to identify specific attributes common to various platforms and merges the objects to form a platform agnostic object.).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 16, Ryan and Gomez teach the system of claim 16, wherein the electronic testing device generates the sequence of commands for delivery to the automated test application operating on the electronic game play device(Ryan, column 8, line 14 to line 27, In one to send various application testing commands to the device 170. According to one embodiment, the automation host 235 is a separate process that essentially maintains the current state of the target application 255 (i.e., the application being tested) on the device 170 and translates the client specific scripts into an agnostic language or objects recognizable by the functional test module 210. In another embodiment, the automation host 235 translates agnostic language or commands to platform language that can be understood by the various devices 170. As will be generally understood, objects generally comprises various representations of on-screen features, embedded user device features, and embedded user device functions.  Column 8, line 28 to line 41, In one aspect, the automation host 235 requests an object inventory from the device agent 150. In another aspect, the automation host 235 utilizes the "gateway API" embedded in the client library 227 to pass requests, commands (or method calls), and test script information to the hub module 125 commencing the path propagation of information to the managed mobile device 170. In one aspect, a method call is a testing command that may be executed on an object, such as activate, button press, click, double click, etc. In one aspect, the client library 227 in collaboration with the automation host 235 removes the layers of various platform specific object data to identify specific attributes common to various platforms and merges the objects to form a platform agnostic object.).  
As per claim 20, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199